DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-27, 33-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Pejic et al. (US 2019/0164340)(Hereinafter referred to as Pejic).




Regarding claim 21, Pejic teaches a computer-implemented method (A system for generating formal premises designs is discussed. The system begins by inputting an informal two-dimensional rendering of the premises. The system continues by analyzing the informal two-dimensional rendering and determining features found on the premises depicted by the two-dimensional rendering. The system then generates a three-dimensional model of the premises and populates it with interactive objects. Finally, the system provides multiple views of the three-dimensional rendering containing
interactive objects. See abstract) 
comprising: causing a user interface that displays a portion of a location at which a user is present to prompt the user to select one of a plurality of properties (one of a plurality of properties are the various modifications that can be selected)(As shown in the flow chart of FIG. 1, the input step 16 operates in three modes: as described above the input 16 can operate in the sketch input mode 17 wherein a three-dimensional model is created from a physical sketch. Alternatively, the end user may use an existing model in another mode 18. The existing model step 18 is used when the end user is provided with an apartment that had been modeled by a third party. For example, in one embodiment of the system 10, the user is provided with an existing 3d model when the user scans a bar code provided by a developer of a property. In a third mode 19, the end user can import a 3d model from another source, such as a website or a 3d model provided by a professional. See paragraph [0045])( The end user has the opportunity to change the layout by interacting with the three-dimensional model 124 on the device 120 and can also confirm the model 122. As discussed above, to rotate the model 124 of the space, the end user may rotate the sheet 112 which contains the sketch 114 (visible in FIG. 7A). See paragraph [00106])( In one embodiment, the detection step also analyzes the preliminary model to determine the likely design choices given the information available about the user provided in the read initial data step 14. For example, if the designer is a family with a young child, the suggested design will include features designed to be age-appropriate. Artificial intelligence supports user choice on the basis of the user's preferences, in one embodiment. In one embodiment the program offers the user a choice from several interior; design images in order to determine the user's preferences. See paragraph [0063]); 
in response to a selection of a first property in the plurality of properties, obtaining a three-dimensional (3D) model of a building on the first property, wherein the 3D model of the building comprises a plurality of points in 3D space that are connected by one or more shapes to represent the building (Once the layout has been checked, the system 10 generates or updates a three-dimensional model as part of the update step 34. See paragraph [0075]); 
causing the user interface to display a first view of the 3D model of the building at least partially overlaid a display of the portion of the location at which the user is present (Turning to FIG. 6, the final design 100 is shown to the end user, again in the augmented reality mode, depicting the output model on the original sheet of paper. See paragraph [0100]); and 
in response to the user moving at the location at which the user is present, causing the user interface to display a second view of the 3D model of the building that is different than the first view (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066]).

Regarding claim 22, Pejic teaches The method of Claim 21, further comprising causing the user interface to prompt the user to provide a user input to place the 3D model of the building on a surface present in the portion of the location at which the user is present (As shown in the flow chart of FIG. 1, the input step 16 operates in three modes: as described above the input 16 can operate in the sketch input mode 17 wherein a three-dimensional model is created from a physical sketch. Alternatively, the end user may use an existing model in another mode 18. The existing model step 18 is used when the end user is provided with an apartment that had been modeled by a third party. For example, in one embodiment of the system 10, the user is provided with an existing 3d model when the user scans a bar code provided by a developer of a property. In a third mode 19, the end user can import a 3d model from another source, such as a website or a 3d model provided by a professional. See paragraph [0045]).

Regarding claim 23, Pejic teaches The method of Claim 22, wherein causing the user interface to display a first view of the 3D model of the building further comprises causing the user interface to display the first view of the 3D model of the building in a portion of the user interface corresponding to a location in the user interface at which the user provided the user input (model is displayed on screen. See figure 6).

Regarding claim 24, Pejic teaches The method of Claim 23, wherein causing the user interface to display a second view of the 3D model of the building further comprises causing the user interface to, as the user moves, rotate the 3D model of the building around the portion of the user interface corresponding to the location in the user interface at which the user provided the user input (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066]).

Regarding claim 25, Pejic teaches The method of Claim 22, wherein causing the user interface to display a second view of the 3D model of the building further comprises causing the user interface to, as the user moves toward the surface present in the portion of the location at which the user is present, zoom in on the 3D model of the building (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066]).

Regarding claim 26, Pejic teaches The method of Claim 25, further comprising causing the user interface to, as the user moves around the surface present in the portion of the location at which the user is present, rotate the zoomed-in 3D model of the building around the portion of the user interface corresponding to the location in the user interface at which the user provided the user input (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066])..

Regarding claim 27, Pejic teaches The method of Claim 21, further comprising: obtaining contextual information associated with one or more features of the building (When all floor plan elements are determined the system begins the space analysis. First, the system determines all separated spaces
inside floor plan (all separated rooms). Second, the system calculates their area (how much
square meters) and determinate which of them are connected to outside of apartment/house. And which is connected with another rooms. Next, based on industrial standards of space size, and connections the system predicts the type of each room. The system assigns a potential name for each of them (kitchen, living room ... ), in one embodiment. The end user then can confirm or change detected space names. See paragraphs [054-057]); 
and causing display of the contextual information with the displayed 3D model of the building (At the end, on the basis of detected floor plan elements the system creates simple 3D model of walls with doors and windows and write name of each room. See paragraph [0059]).



Regarding claim 33, Pejic teaches Non-transitory computer storage media storing instructions that when executed by one or more hardware processors of an augmented reality (AR) modeling system, cause the AR modeling system to perform operations (The operation of the system 10 begins with the launch 12 step. As part of the launch 12 step, the system 10 ensures that the user-interactive component is authorized for use, the software is up to date, and is properly installed on compatible hardware. See paragraph [0037]) comprising: 
causing a user interface that displays a portion of a location at which a user is present to prompt the user to select one of a plurality of properties (one of a plurality of properties are the various modifications that can be selected)(As shown in the flow chart of FIG. 1, the input step 16 operates in three modes: as described above the input 16 can operate in the sketch input mode 17 wherein a three-dimensional model is created from a physical sketch. Alternatively, the end user may use an existing model in another mode 18. The existing model step 18 is used when the end user is provided with an apartment that had been modeled by a third party. For example, in one embodiment of the system 10, the user is provided with an existing 3d model when the user scans a bar code provided by a developer of a property. In a third mode 19, the end user can import a 3d model from another source, such as a website or a 3d model provided by a professional. See paragraph [0045])( The end user has the opportunity to change the layout by interacting with the three-dimensional model 124 on the device 120 and can also confirm the model 122. As discussed above, to rotate the model 124 of the space, the end user may rotate the sheet 112 which contains the sketch 114 (visible in FIG. 7A). See paragraph [00106])( In one embodiment, the detection step also analyzes the preliminary model to determine the likely design choices given the information available about the user provided in the read initial data step 14. For example, if the designer is a family with a young child, the suggested design will include features designed to be age-appropriate. Artificial intelligence supports user choice on the basis of the user's preferences, in one embodiment. In one embodiment the program offers the user a choice from several interior; design images in order to determine the user's preferences. See paragraph [0063]); 
in response to a selection of a first property in the plurality of properties, obtaining a three-dimensional (3D) model of a building on the first property, wherein the 3D model of the building comprises a plurality of points in 3D space that are connected by one or more shapes to represent the building (Once the layout has been checked, the system 10 generates or updates a three-dimensional model as part of the update step 34. See paragraph [0075]); 
causing the user interface to display a first view of the 3D model of the building at least partially overlaid a display of the portion of the location at which the user is present (Turning to FIG. 6, the final design 100 is shown to the end user, again in the augmented reality mode, depicting the output model on the original sheet of paper. See paragraph [0100]); and 
in response to the user moving at the location at which the user is present, causing the user interface to display a second view of the 3D model of the building that is different than the first view (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066]).

Regarding claim 34, Pejic teaches The non-transitory computer storage media of Claim 33, wherein the operations further comprise causing the user interface to prompt the user to provide a user input to place the 3D model of the building on a surface present in the portion of the location at which the user is present (As shown in the flow chart of FIG. 1, the input step 16 operates in three modes: as described above the input 16 can operate in the sketch input mode 17 wherein a three-dimensional model is created from a physical sketch. Alternatively, the end user may use an existing model in another mode 18. The existing model step 18 is used when the end user is provided with an apartment that had been modeled by a third party. For example, in one embodiment of the system 10, the user is provided with an existing 3d model when the user scans a bar code provided by a developer of a property. In a third mode 19, the end user can import a 3d model from another source, such as a website or a 3d model provided by a professional. See paragraph [0045]).

Regarding claim 35, Pejic teaches the non-transitory computer storage media of Claim 34, wherein the operations further comprise causing the user interface to display the first view of the 3D model of the building in a portion of the user interface corresponding to a location in the user interface at which the user provided the user input  (model is displayed on screen. See figure 6).

Regarding claim 36, Pejic teaches The non-transitory computer storage media of Claim 35, wherein the operations further comprise causing the user interface to, as the user moves, rotate the 3D model of the building around the portion of the user interface corresponding to the location in the user interface at which the user provided the user input (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066]).

Regarding claim 37, Pejic teaches The non-transitory computer storage media of Claim 34, wherein the operations further comprise causing the user interface to, as the user moves toward the surface present in the portion of the location at which the user is present, zoom in on the 3D model of the building (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066]).

Regarding claim 38, Pejic teaches The non-transitory computer storage media of Claim 37, wherein the operations further comprise causing the user interface to, as the user moves around the surface present in the portion of the location at which the user is present, rotate the zoomed-in 3D model of the building around the portion of the user interface corresponding to the location in the user interface at which the user provided the user input (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066]).

Regarding claim 39, Pejic teaches An augmented reality (AR) modeling system (A system for generating formal premises designs is discussed. The system begins by inputting an informal two-dimensional rendering of the premises. The system continues by analyzing the informal two-dimensional rendering and determining features found on the premises depicted by the two-dimensional rendering. The system then generates a three-dimensional model of the premises and populates it with interactive objects. Finally, the system provides multiple views of the three-dimensional rendering containing
interactive objects. See abstract) 
comprising: 
computer storage media storing instructions (The operation of the system 10 begins with the launch 12 step. As part of the launch 12 step, the system 10 ensures that the user-interactive component is authorized for use, the software is up to date, and is properly installed on compatible hardware. See paragraph [0037]); 
and one or more hardware processors configured to execute the instructions, wherein the instructions, when executed, cause the one or more hardware processors to perform operations (The operation of the system 10 begins with the launch 12 step. As part of the launch 12 step, the system 10 ensures that the user-interactive component is authorized for use, the software is up to date, and is properly installed on compatible hardware. See paragraph [0037]) comprising: 
causing a user interface that displays a portion of a location at which a user is present to prompt the user to select one of a plurality of properties (one of a plurality of properties are the various modifications that can be selected)(As shown in the flow chart of FIG. 1, the input step 16 operates in three modes: as described above the input 16 can operate in the sketch input mode 17 wherein a three-dimensional model is created from a physical sketch. Alternatively, the end user may use an existing model in another mode 18. The existing model step 18 is used when the end user is provided with an apartment that had been modeled by a third party. For example, in one embodiment of the system 10, the user is provided with an existing 3d model when the user scans a bar code provided by a developer of a property. In a third mode 19, the end user can import a 3d model from another source, such as a website or a 3d model provided by a professional. See paragraph [0045])( The end user has the opportunity to change the layout by interacting with the three-dimensional model 124 on the device 120 and can also confirm the model 122. As discussed above, to rotate the model 124 of the space, the end user may rotate the sheet 112 which contains the sketch 114 (visible in FIG. 7A). See paragraph [00106])( In one embodiment, the detection step also analyzes the preliminary model to determine the likely design choices given the information available about the user provided in the read initial data step 14. For example, if the designer is a family with a young child, the suggested design will include features designed to be age-appropriate. Artificial intelligence supports user choice on the basis of the user's preferences, in one embodiment. In one embodiment the program offers the user a choice from several interior; design images in order to determine the user's preferences. See paragraph [0063]); 
in response to a selection of a first property in the plurality of properties, obtaining a three-dimensional (3D) model of a building on the first property, wherein the 3D model of the building comprises a plurality of points in 3D space that are connected by one or more shapes to represent the building (Once the layout has been checked, the system 10 generates or updates a three-dimensional model as part of the update step 34. See paragraph [0075]); causing the user interface to display a first view of the 3D model of the building at least partially overlaid a display of the portion of the location at which the user is present (Turning to FIG. 6, the final design 100 is shown to the end user, again in the augmented reality mode, depicting the output model on the original sheet of paper. See paragraph [0100]); and 
in response to the user moving at the location at which the user is present, causing the user interface to display a second view of the 3D model of the building that is different than the first view (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066]).

Regarding claim 40, Pejic teaches The AR modeling system of Claim 39, wherein the operations further comprise: causing the user interface to prompt the user to provide a user input to place the 3D model of the building on a surface present in the portion of the location at which the user is present  (As shown in the flow chart of FIG. 1, the input step 16 operates in three modes: as described above the input 16 can operate in the sketch input mode 17 wherein a three-dimensional model is created from a physical sketch. Alternatively, the end user may use an existing model in another mode 18. The existing model step 18 is used when the end user is provided with an apartment that had been modeled by a third party. For example, in one embodiment of the system 10, the user is provided with an existing 3d model when the user scans a bar code provided by a developer of a property. In a third mode 19, the end user can import a 3d model from another source, such as a website or a 3d model provided by a professional. See paragraph [0045]); 
causing the user interface to display the first view of the 3D model of the building in a portion of the user interface corresponding to a location in the user interface at which the user provided the user input (model is displayed on screen. See figure 6); and 
causing the user interface to, as the user moves, rotate the 3D model of the building around the portion of the user interface corresponding to the location in the user interface at which the user provided the user input (In one embodiment of the system 10, the final design is previewed 23 in augmented reality against the sketch on the sheet, as discussed herein. During review the user can review design and make additional changes. As the review is done using Augmented Reality, the user can intuitively see the 3D model on the top of sketch. Simple rotation of sketch will rotate all aspects of the 3D model zoom in and zoom out is done by going closer and further; from sketch. During this Augmented Reality Review, the user without previous knowledge of complex 3D program command can manipulate the 3D model. See paragraph [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pejic et al. (US 2019/0164340)(Hereinafter referred to as Pejic) in view of Terry et al. (US 2018/0041907)(Hereinafter referred to as Terry).

Regarding claim 28, Pejic teaches the method of Claim 21, but is silent to further comprising: obtaining an image captured of an interior of the building; and causing display of the image with the displayed 3D model of the building.
	Terry teaches performing a virtual site survey including photographs of the interior and mapping the photographs to a model (The virtual site survey process 95 includes obtaining a plurality of photographs of a cell site including a cell tower and one or more buildings and interiors thereof (step 952); subsequent to the obtaining, processing the plurality of photographs to define a three dimensional (3D) model of the cell site based on one or more objects of interest in the plurality of photographs (step 954); and remotely performing a site survey of the cell site utilizing a Graphical User Interface (GUI) of the 3D model to collect and obtain information about the cell site, the cell tower, the one or more buildings, and the interiors thereof ( step 956). The 3D model is a combination of an exterior of the cell site including the cell tower and associated cell site components thereon, geography local to the cell site, and the interiors of the one or more buildings at the cell site, and the 3D model can include detail at a module level in the interiors. See paragraph [0120])( The remotely performing the site survey can
include providing one or more of the photographs of an associated area of the 3D model responsive to an operation in the GUI. The virtual site survey process 950 can include rendering a texture map of the interiors responsive to an operation in the GUI.. See paragraph [0121]).
	Pejic and Terry teach of presenting a user with 3d visual information of buildings and Terry teaches that the interiors can be texture mapped, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Pejic with the interior photographing and mapping techniques of Terry such that the system could provide a more realistic visualization.

Regarding claim 29, Pejic in view of Terry teaches The method of Claim 23, wherein the image is a 360 degree image (Terry; The method 2700 includes various data capture steps including capturing 360-degree photos at multiple points around the ground portion of the cell site 10 (step 2702) See paragraph [0214]).


Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “ in response to a selection of a user interface element in the user interface, causing the displayed 3D model of the building to transition into a dollhouse view of the building in which individual layers of the 3D model of the building are removable from other layers of the 3D model of the building.” of claim 30 when read in light of the rest of the limitations in claim 30 and the claims to which claim 30 depends and thus claim 30 contains allowable subject matter.
	Claims 31 and 32 are objected to as containing allowable subject matter because they depend on a claim containing allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611